                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                              CIVIL ACTION

                       v.                     NO. 18-5112

 CORRECTIONAL DENTAL
 ASSOCIATES, et al.

                                       ORDER


       AND NOW, this 3pt day of October 2019, upon considering Plaintiffs Motion for

appointment of counsel (ECF Doc. No. 88), and for reasons in the accompanying Memorandum,

it is ORDERED Plaintiffs Motion for appointment of counsel (ECF Doc. No. 88) is DENIED

without prejudice.
